NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-50053

                Plaintiff-Appellee,             D.C. No. 2:20-cr-00201-SVW-1

 v.

ANTONIO MARIOT WILSON, AKA Brice                MEMORANDUM*
Carrington, AKA Tony Mariot, Dr.,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Antonio Mariot Wilson appeals from the district court’s judgment and

challenges the eight-year sentence imposed following his guilty-plea conviction for

wire fraud, in violation of 18 U.S.C. § 1343. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Wilson first contends that the district court erred by failing to provide notice

under Federal Rule of Criminal Procedure 32(h) of its intent to depart upwards.

The record makes clear that the district court varied upward from the Guidelines

range under 18 U.S.C. § 3553(a). Therefore, it was not required to give notice

under Rule 32(h). See Irizarry v. United States, 553 U.S. 708, 714 (2008).

      Wilson next claims that the district court failed to (1) explain his above-

Guidelines sentence adequately; or (2) give meaningful consideration to the

Guidelines. We review for plain error, see United States v. Valencia-Barragan,

608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none. The court

acknowledged the applicable Guidelines range and sufficiently explained why a

sentence well above that range was warranted, relying in particular on Wilson’s

prior wire fraud conviction and sentence, which had failed to deter him, as well as

the circumstances of the instant offense and Wilson’s continued deceit during the

presentence investigation. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc).

      Wilson finally contends that the sentence is substantively unreasonable. The

court did not abuse its discretion in imposing the eight-year sentence, which is

substantively reasonable in light of the § 3553(a) sentencing factors and the totality

of the circumstances. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                          2                                    21-50053